Barítard, P. J.
It is not disputed by the defendant, but that the assessment in question is totally invalid, and it is only by proof *415aliunde that the invalidity is to be established. Equity in such a case will entertain a complaint and remove the cloud on the plaintiffs’ title. Crooke v. Andrews, 40 N. Y. 547; Scott v. Onderdonk, 14 id. 9.
By the act incorporating the city of Brooklyn, assessments are made liens from the date of confirmation, prior to all others.
There is no finding of confirmation, but the answer admits that the assessment is now a lien on the premises described in the complaint. The case, therefore, shows an existing lien, which is in fact invalid.
The judgment should be affirmed, with costs.

Judgment affirmed.